Citation Nr: 0706611	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for disability of the right 
eye, to include as secondary to service-connected diabetes 
mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1966 to November 
1968.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Medical records indicate that the veteran has vision loss in 
his right eye.  The veteran claims this vision loss relates 
to his service-connected diabetes mellitus, type II.  The 
record contains no VA compensation examination report and 
opinion expressly addressing his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature and severity of any right eye or 
vision disorder.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  
 
2.  The examiner should comment on the 
likelihood (not likely, as likely as 
not, likely) that any diagnosed right 
eye or vision disorder relates directly 
to service or has been caused or 
aggravated by the service-connected 
diabetes.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


